Title: To Thomas Jefferson from Rufus Woodward, 20 June 1820
From: Woodward, Rufus
To: Jefferson, Thomas


Honored Sir,
New-Haven Con.
June 20th 1820.
Having heard that Professors are soon to be appointed in the Virginia University, & that you have a principal part in the management of its Concerns, I take the liberty of addressing a line to you, for the purpose of ascertaining what is your mode of proceeding in making these appointments. I am informed it is a practice in some parts of the Southern States in such cases,  to publish a request that Candidates should themselves make application. Whether this has been done in regard to your University, I have not heard. I hope you will pardon me, Sir, for troubling you with a communication to me on the subject, should you have no objections. I am at present a tutor in Yale-College, & having a partiality for literary & scientific pursuits, I have thought that a situation in your University would  accord very well with my inclinations. I say nothing at present of my preference as to the branches to be taught, it being my object rather to make enquiries, than to offer myself as a candidate.With great respect I am, Sir, Your Obedt ServtRufus Woodward